Case 1:21-cv-00330-GPG Document1 Filed 02/02/21 ‘USDC Colorado Page 1 of 8:

Case No.

UNITED STATES DISTRICT COURT

DISTRICT OFCOLORADO
, ws F ILE-D
unirés
Pees Seas
CEDRIC GREENE, . FEB 02 2071
‘ . JEFFREY
Plaintiff, P COLWELL
a
Vv.

DENVER COUNTY COURT and RODEWAY INN/ OYO HOTEL,

Defendants. Pte,

PLAINTIFF’S MOTION FOR LEAVE TO FILEA PRO'SE ACTION IN THE DISTRICT OF COLORADO _ - ~
AND a

REQUEST FOR JUDICIAL NOTICE

 

Cedric Greene -
* 501 East 6 Street ‘ Med
Los Angeles; California 90021 :
Tel: (323) 972-9966 as
Email: cedricgreene33@yahoo.com

 
 

Case 1:21-cv-00330-GRG Document1 Filed02/02/21 USDC Colorado Page 2 of &

TO THE U.S. DISTRICT COURT FOR THE DISTRICT OF COLORADO:

 

(1.)

The Plaintiff (Greene) in the above matter is pro se with restrictions against his name in the District of
Colorado.

On January 12, 2021, the Colorado Court of Appeals Denied Greene’s bid to file alate notice of appeal.

Prior to the Court of Appeals order, the Colorado Supreme Court Denied Greene’s bid to file a late
Certiorari Petition on November 6, 2020.

2

ye

" The last order from’‘the Supreme Court was issued on November 13, 2020, in which Denied Greene’s
bid to submit a reconsideration matter at a later date.

*

Under the written provisions of Federal Rules of Civil Procedure 7(b)(1) and the District of Colorado
restrictions, Greene submits a motion for leave to file a pro se action in the District of Colorado.

6

. . x Ls
The pro se submission is accompanied with a judicial notice request with the supplied information
from the pro se Plaintiff. — - .

Greene is asking the District Court to take judicial notice under Federal Rules of Evidence 201(c)(2).
 

Case 1:21-cv-00330-GPG Document1 Filed 02/02/21 USDC Colorado Page 3 of 8

 

. REASONS WHY THE DISTRICT COURT SHOULD GRANT GREENE’S PRO SE SUBMISSION
AND
JUDICIAL NOTICE REQUEST

 

(2.)

The judicial notice submission is the last order Greene obtained from the State Court. The Court of
Appeals issued its dismissal without prejudice tuling and went against recalling the mandate it issued.

“See Attached Order of January 12, 2021”

As to the proposed pro se submission of Cedric Greene, the District of Colorado should Grant the filing
for March 2020 reasons. :

March 2020 was when Mr. Greene obtained a Judgment i in County Court against Rodeway Inn/ Oyo
Hotel. Greene’s judgment obtained disturbance due to wrongful activities that occurred i in County
Court.

When Greene initiated a filing in Denver District Court in response to County Court’s deliberate
wrongful activities, representatives from Rodeway inn/Oyo Hotel sought to ban and restrict Cedric
Greene from litigating in the Colorado State Court’s.

Representatives from the Hotel classified Greene as a “serial litigant in Colorado that was not a
resident of the state.”

The Hotel’s representatives further appeared to be aware that the Denver District Court’s Chief Judge
was going to restrict Cedric Greene’s filings before the restrictions bécame ‘active.

To complicate matters even move for the pro se litigant is information he obtained from Denver
District clerical officials on November 5, 2020.
 

Case 1:21-cv-00330-GPG Document 1 Filed 02/02/21 USDC Colorado Page 4 of 8

They specifically gave verbal notification to Cedric Greene that “they were not accepting Cedric
Greene’s filings rather jurisdiction existed or not.”

Prior to the Denver District Court restrictions and accusations from Hotel representatives, Mr. Greene
obtained a County Court Judgment against RODEWAY INN/OYO HOTEL.

It was multiple violations committed by County Court that interfered with the JUDGMENT that Cedric
Greene obtained.

Mr. Greene sought relief in the higher State Court jurisdictions but however, he was financially unable
to comply with the first Denver. District Court order regarding personal service under Rule 4.

An appeal was presented to the Colorado Court of Appeals, but was later dismissed without prejudice
for lack of an appealable order.

The last state court order we obtained is attached, and is dated for January 12, 2021.

'

The Colorado. Supreme Court’s last order in the matter was issued on November 13, 2020. The order
of that Court would not permit Greene the opportunity to submit a reconsideration matter at a later
date.

That brings us to the Federal level in the state of Colorado.

We would be seeking to initiate a civil action that names DENVER COUNTY COURT for the ;
constitutional violations it committed that permitted Hotel representatives to wrongfully appear in a
case that was resolved in favor of Cedric Greene on March 2020.

We would also be seeking to initiate a civil case in Federal Court that names RODEWAY INN/OYO
HOTEL, for civil claims that was resolved in favor of Cedric Greene on March 2020.

Many allege countless accusations against Cedric Greene that does not properly define who he is as a
pro se litigant attempting to create a path for himself in the Court.

 

 
 

,Case 1:21-cv-00330-GPG . Document 1 Filed 02/02/21 USDC Colorado Page 5of8

In this particular proposed case matter however, it has to make its way to the Federal level of this
state in hopes that the case obtains approval to proceed.

it should proceed because the JUDGMENT that Cedric Greene obtained in March 2020 should stand.

Based on all of the above, we are presenting a legal request to the Federal Court in Colorado in efforts
take action against the named defendants for claims that were blocked by the Denver State Court’s.

Sent on this 28" day of January, 2021

By: Cedric Greene

E- Signature: Gas Greene
Case 1:21-cv-00330-GPG Document1 Filed 02/02/21 USDC-Colorado Page 6 of 8

{EVIDENCE RULE ATTACHMENT}

(3.) ‘
Case 1:21-cv-00330-GPG Document 1 Filed 02/02/21 USDC Colorado Page 7ofs ~

 

DATE FILED: J 12, 2021
Colorado Court of Appeals anuary

‘2 East 14th Avenue
Denver, CO 80203

 

 

 

Denver District Court

2020CV196

Plaintiff-A ppellant:

Cedric Greene, Court of Appeals Case
Number:
2020CA 1030

v.
Defendants-A ppellees:

4
‘Denver County Court and Rodeway Inn/Oyo Hotel.

 

 

 

 

ORDER OF THE COURT

 

To: Appellant
After review of the motion for extension of time to file a notice.of appeal,
the Court DENIES the motion, the Court will not recall the mandate and the appeal

remains distnissed.

BY THE COURT
Dailey, J.

Fox, J.

Grove, J.
 

 

 

 

 

" 4 ear - ! . _ ;
7 ; ~ ;

co

: \ / |

a i

oO Be | !
g a * |
5
: A RTL EERE GEE LE LEE PELL
Oo oe
Qa 2 dence, ce Ne rt cy mane IRB he tet oom a) wee ptege te, wre tren en gee ee hile ame anettrnean eed
it :
a aepeega App teed angel dp beaed pad ppl fe gpegel tfE( [Ep Ulf faedd SECURE 3 ESSos . ~ .
= :
oO
=
ca Co waTD .
a hbC0g SPEVyN) Tenvsc] THNNOO d ABMSIae

 

 

 

OQ , . .
a. SOTET Woo — LIITFS FLbT TOG
8 : |
S epee Fe PUTO) FOTSFOTCS oT!
> - — _- _ . _
of
Al mh
N: a /
ae GE-Z6ESS | AGES zoe 1!
D 201
8 S ZL 0 § RIDABIS 1WLISOd
0. NO OWwYv a $9i015 CLONAL
ok vo! cme te!
4, Le Glvd advil 4 SF >

 

 

(202 g- €34 ;

OGVeU TOU SANG
LYNOD LOLSIC SSLVLS GE.LINN \

QSAI9S4 |

ra

o

 

 

 

(TOOL i) Cs Te ro!

 

FES TPT A TOS
— TaeaHET PT]

 

matin ae Pa ae
